Citation Nr: 1036576	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  05-26 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to an initial rating greater than 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse and Son




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 
1981 to October 1985 and again from January 2003 to January 2004.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  The Veteran had a hearing before the Board in June 
2006 and the transcript is of record.

The case was brought before the Board in May 2009, at which time 
the claims were remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claims, to include affording him VA 
examinations. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran's right shoulder disorder, to include 
degenerative joint disease (DJD), is not related to a disease or 
injury in service; arthritis was not manifested within 1 year of 
separation.

2.  The Veteran's PTSD is currently manifested by sleep 
disturbances, occasional nightmares, irritability, anger, poor 
concentration with some memory impairment, hypervigilance, and 
panic attacks with moderate social impairment, but no appreciable 
occupational impairment.


CONCLUSIONS OF LAW

1.  The Veteran's right shoulder disorder was not incurred in or 
aggravated by active service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§1101, 1110, 1112, 1113, and 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 (2009).

2.  The criteria for an evaluation of 50 percent, but no more, 
for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 
4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to 
the Veteran in May 2004, July 2004 and March 2006.  Those letters 
advised the Veteran of the information necessary to substantiate 
his claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The 
March 2006 letter also explained how disability ratings and 
effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Veteran was afforded medical examination to obtain an opinion 
as to whether his right shoulder condition can be directly 
attributed to service.  Cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004).  Further examination or opinion is not needed 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be associated with the 
Veteran's military service.  This is discussed in more detail 
below.  

With regard to increased rating claims, such as the PTSD claim 
here, the duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 2004 
and 2010.  These examinations, as well as the right shoulder 
November 2009 VA examination, are adequate because they are based 
on thorough examination, a description of the Veteran's pertinent 
medical history, a complete review of the claims folder and 
appropriate diagnostic tests, to include x-ray (of the right 
shoulder).  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 
Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an 
examination is considered adequate when it is based on 
consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's evaluation of the disability will be a 
fully informed one).

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claims.  

Service Connection (Right Shoulder)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
either manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 C.F.R. §§ 
3.307, 3.309(a).  Here, no legal presumption is applicable 
because the earliest evidence of the Veteran's arthritis is 2009, 
several years after service. 

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

The Veteran claims his current right shoulder disorder stems from 
an in-service racquetball injury where he sprained his right 
shoulder and underwent several weeks of physical therapy.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

The Veteran's service treatment records indicate the Veteran was 
in fact treated for a right shoulder sprain in February 2003 
after hitting his shoulder playing racquetball.  The Veteran was 
treated with a few weeks of physical therapy, but shortly 
thereafter was found fit for duty.  Indeed, the Veteran was 
deployed to Iraq from March 2003 to December 2003 despite the 
shoulder injury.  On separation, the Veteran complained of joint 
pain, but no right shoulder abnormality was noted on examination.  
In short, the Veteran's service treatment records do not support 
a finding of in-service incurrence of a chronic right shoulder 
disability.

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. 
§ 3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  The pertinent inquiry here then 
is whether the Veteran's current right shoulder disorder is 
related to his in-service right shoulder sprain or any other 
incident of his military service.  The Board concludes it is not.

After service, the Veteran testified before the Board in June 
2006 that he suffered chronic pain in his right shoulder, but did 
not really seek much treatment.  He would "mention" his 
shoulder at annual check-ups, but overall the Veteran indicated 
he treated the pain with over the counter medications and rest.  

Indeed, VA outpatient treatment records are relatively silent as 
to any complaints of right shoulder complaints.  It is 
noteworthy, however, that the Veteran's post-service occupation 
includes laborious tasks dealing with heavy mechanical equipment.  
One VA outpatient treatment record, dated January 2006, indicates 
complaints of right shoulder pain associated with occupational 
heavy lifting.

The Veteran was afforded a VA examination in May 2004, a mere 
four months after separation from the military.  At that time, 
the examiner noted the Veteran's in-service right shoulder sprain 
and current complaints of pain.  The examiner, however, 
characterized the Veteran's current complaints of right shoulder 
pain as a "minimal impairment." The examiner did not, at that 
time, render an opinion with regard to likely etiology nor is it 
clear that the Veteran was diagnosed with a "chronic" disorder 
at that time.  Rather, the examiner merely noted the Veteran's 
right shoulder sprain, and indicated current findings show 
"minimal impairment." 

More recently, the Veteran was afforded a VA examination in 
November 2009 where the examiner diagnosed the Veteran with DJD 
of the right shoulder with abnormalities of the humerus and right 
rotator cuff.  With regard to etiology, the examiner opined "it 
is less likely that his current right shoulder condition is 
related to service."  The examiner rationalized that service 
records do not confirm in-service incurrence of a chronic right 
shoulder disorder and after service, "VA records document only 
one visit in January 2006 where he complained about his right 
shoulder with pain with overhead lifting and with sleeping."  
Accordingly, the examiner opined given the lack of objective 
documentation substantiating chronic right shoulder problems, 
"it is less likely that his current right shoulder condition is 
related to service." 

The Board finds the 2009 examination opinion persuasive.  It is 
based on a thorough examination of the Veteran and a complete 
review of the claims folder, to include in-service findings and 
the Veteran's current complaints.  Also compelling, the medical 
findings in the report are consistent with the remaining medical 
evidence.  No medical professional has ever opined that the 
Veteran has a current right shoulder disorder related to his in-
service right shoulder sprain. 

The Board has considered the Veteran's statements.  In accordance 
with the recent decision of the United States Court of Appeals 
for the Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006), the Board concludes that the lay evidence presented 
by the Veteran concerning his continuity of symptoms after 
service is credible regardless of the lack of contemporaneous 
medical evidence.  The provisions concerning continuity of 
symptomatology do not, however, relieve the requirement that 
there be some evidence of a nexus to service.  For service 
connection to be established by continuity of symptomatology 
there must be medical evidence that relates a current condition 
to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997). 

Although the Board does not doubt the Veteran's reported 
symptomatology through the years and that he believes his right 
shoulder disorder is related to in-service injury, he is a layman 
and unable to make such a medical determination.  See Rucker, 
10 Vet. App. at 74.  The 2009 VA examiner, in contrast, 
considered the Veteran's reported symptomatology through the 
years, but found the lack of objective documentation of medical 
treatment through the years more persuasive, especially in light 
of the nature of the Veteran's post-service occupation.

In short, the most probative medical evidence in this case does 
not support a causal connection of any current right shoulder 
disorder and his military service.  Regrettably, no medical 
professional has ever linked the Veteran's current right shoulder 
diagnoses to any incident of service.  What is more prevalent 
throughout the medical records is a link between the Veteran's 
current right shoulder disorder and his long-standing post-
service occupation as a heavy equipment inspector.  

In light of the medical evidence described above, the Board finds 
that service connection is not warranted.  Direct service 
connection requires a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
The most probative evidence of record is against such a finding 
in this case.  In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed Cir. 2001).

Increased Rating (PTSD)

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations shown with the 
criteria in the VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  The Court held that "staged" 
ratings are appropriate for an increased rating claim, whether 
stemming from the initial grant of service connection or not, 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In this case, for reasons explained below, the Board finds the 
Veteran's disability is consistent throughout the relevant 
appellate time period and, therefore, staged ratings are not 
warranted here.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.

The Veteran claims his PTSD causes him significant problems with 
his wife, children and everyday social interaction.  
Specifically, he claims he is always irritable, hypervigilant 
around new people or surroundings, sometimes drifts off into 
thought and cannot concentrate on everyday tasks and suffers with 
chronic insomnia.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission. The rating agency 
shall assign an evaluation based upon all the evidence of record 
that bears on occupational and social impairment, rather than 
solely upon the examiner's assessment of the level of disability 
at the moment of the examination. When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment. 38 C.F.R. 
§ 4.126. If there is a question as to which evaluation to apply 
to the Veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, 
directions, recent events) . . . . . . . . 
30

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and social relationships . . . . . . . . . 
. . . . . . . . .. 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships . . . . . 
. . . . . . . . . .. . . . . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . . 
. . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a GAF score is often used by treating examiners to 
reflect the "psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness." See 
Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly 
probative as it relates directly to the Veteran's level of 
impairment of social and industrial adaptability, as contemplated 
by the rating criteria for mental disorders.  See Massey v. 
Brown, 7 Vet. App. 204, 207 (1994).  

The Veteran's GAF scores throughout the pendency of this appeal 
have stayed relatively consistent within VA outpatient treatment 
records and VA examinations in the 55-60 range with the exception 
of the most recent January 2010 examination assigning the Veteran 
a slightly lower GAF score of 53.  

In any case, all GAF scores assigned throughout the pendency of 
this appeal fall within the same range contemplated for 
"moderate" symptoms.  That is, the DSM-IV provides for a GAF 
rating of 51-60 for moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  

This case is complicated because, as will be explained more 
thoroughly below, the actual described symptoms of the Veteran's 
PTSD throughout time shows significant social impairment 
attributable to his PTSD, but virtually no occupational 
impairment.  In fact, the Veteran has maintained throughout time 
that his full time job is "therapeutic" and is one of the only 
aspects of his life that helps him cope with his PTSD.  His 
social impairment, which has strained the relationship of his 
wife, children and friends to the point of almost complete 
withdrawal, however, causes significant impairment.

The Veteran was initially afforded a VA examination in August 
2004.  At that time, the Veteran complained of daily intrusive 
memories, especially when driving, occasional nightmares 
(approximately one time per month), sleep impairment, 
irritability, road rage, anxiety, anger, poor concentration, 
hypervigilant around new people, and numbness.  The Veteran 
indicated he had been married since 1988 with 2 children, but 
could not concentrate on conversations or day to day 
relationships with his wife or kids because he simply would "not 
be there" mentally.  He indicated he has had a long-standing  
job with the Department of Defense (DoD) since 1999 and his PTSD 
did not affect his employment other than he was a harsh 
supervisor.  He also indicated he maintained friendships with 
people he was friends with prior to going to Iraq, but has no 
desire to make new friends and in fact was extremely 
uncomfortable and hypervigilant around new people.  At that time, 
the examiner diagnosed the Veteran with PTSD and assigned a GAF 
score of 55.

VA outpatient treatment records from 2004 to 2005 indicate 
similar symptomatology with GAF scores ranging from 55 to 60.  
The Veteran's sleep patterns varied depending on his medication, 
and it appeared his medication helped with his insomnia, 
irritability and concentration.  Again, VA outpatient treatment 
records indicated complaints mainly with anger, road rage, and 
concentration problems, all affecting his social relationships.  
A June 2004 VA outpatient treatment record also notes complaints 
of "a few times, sudden uncued fear (3 times) with palpitations, 
breathing heavily, parathesias in hands and legs and face becomes 
flushed."  The treatment record also indicates the Veteran 
worried about having such episodes once or twice a week. 

More recent VA outpatient treatment records through 2010 indicate 
slightly improved sleep patterns, "fine" relationships with his 
wife and kids, and improved control over other symptoms under the 
medications prescribed.

The Veteran was more recently afforded a VA examination in 
January 2010 where the Veteran complained of decreased memory, 
problems concentrating on conversations, sleep limited to 3 to 4 
hours a night, increased anger and frustration, crowd avoidance, 
hypervigilance, and nightmares.  The Veteran also indicated he 
had two friends, but only two friends, both of whom are Veterans 
also.  Indeed, both friends wrote letters in support of the 
Veteran's claim indicating they associated together for hunting 
or fishing trips because they suffer with PTSD also and find it 
easier to cope together.  The Veteran indicated he avoided crowds 
or meeting new people.  He explained to the examiner that 
although he remained married to his wife, their relationship was 
extremely strained because he simply could not communicate with 
her anymore and lost his temper often with her and the kids.  He 
indicated he still worked at the DoD and finds his occupation 
"therapeutic" and a way to keep his mind off his PTSD symptoms.  
He works as an inspector of heavy equipment and is harsh with his 
employees, but otherwise does not get into any trouble at work.  
The examiner assigned the Veteran with a GAF score of 53 at that 
time indicating the Veteran's impairment was mainly social and 
not occupational.  

The Veteran further testified before the Board in June 2006 with 
his wife and son of his strained relationship with his family.  
His son, moreover, indicated he was hospitalized for a suicide 
attempt because he could not cope with his father's (the Veteran) 
bad temper and distant relationship.  The Veteran conceded, 
however, that his job was not affected and, if anything, helped 
him cope with PTSD symptoms.   
 
The Veteran and his wife further testified that he suffered with 
regular panic attacks on weekly basis.  The Board notes there is 
little medical evidence detailing any frequency of panic attacks.  
In June 2004, as noted above, the Veteran complained of 
"episodes" where he had "sudden uncued fear (3 times) with 
palpitations, breathing heavily, parathesias in hands and legs 
and face becomes flushed."  The treatment record also indicates 
the Veteran worried about having such episodes once or twice a 
week.  During his hearing, the Veteran testified these episodes 
were more frequent and could be set off by any small event if he 
was startled or if he heard strange noises.  

In short, the medical evidence most consistently indicates 
symptoms affecting the Veteran's social interactions, to include 
rage, lack of concentration, memory impairment, sleep impairment 
and hypervigilance.  These symptoms have strained his familial 
relationships and friendships.  Although the Veteran occasionally 
hunts or fishes, he also has lost interest in these things and, 
for the most part, avoids crowds, people or activities other than 
work.  Indeed, these symptoms do not appear to affect his 
occupation at all, which he describes as therapeutic.  The 
Veteran complains of regular panic attacks, but as described 
above, there is little medical evidence of panic attacks.

Resolving all reasonable doubt in favor of the Veteran, however, 
the Board finds his symptomatology most closely resembles the 
criteria for a 50 percent rating, but no more.  Although it is 
not clear whether the Veteran has panic attacks more than once a 
week or if he has any kind of occupational impairment at all, the 
medical evidence consistently shows significant social impairment 
due to difficulty in concentrating on conversations, impaired 
memory, impaired thinking, disturbances of motivation and mood 
with extreme rage and irritability and overall detachment from 
established familial and friend relationships. 

It is clear, however, that the Veteran's symptoms do not meet 
the diagnostic criteria associated with a 70 percent or total 
disability rating because no medical professional has ever 
indicated the Veteran suffered with homicidal or suicidal 
ideation, obsessional rituals, illogical speech, near-continuous 
panic or depression, delusions, hallucinations or inappropriate 
hygiene.  

Again, the Board has considered the requirement of 38 C.F.R. 
§ 4.3 to resolve any reasonable doubt regarding the level of the 
Veteran's disability in his favor.  Although the Veteran's 
symptoms unusually do not impact his employment, it is clear the 
description of his day-to-day life and symptomatology are 
indicative of a moderate impairment thus warranting assignment of 
a 50 percent disability rating for the entire appellate time 
frame, but no higher.  See 38 C.F.R. § 4.7.  

Extra Schedular Considerations

In granting the ratings assigned here, the Board also considered 
whether the Veteran is entitled to a greater level of 
compensation at any time period on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected PTSD 
is inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's PTSD with the established 
criteria found in the rating schedule shows that the rating 
criteria reasonably describe the Veteran's disability level and 
symptomatology.  Indeed the diagnostic criteria specifically for 
PTSD, as discussed above, already contemplate a wide range of 
social and industrial indicators and psychiatric symptomatology.  

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his PTSD.  Indeed, it does not appear from 
the record that he has been hospitalized at all for PTSD.  With 
regard to employability, the Veteran has consistently testified 
that he has worked at the same job since 1999 and finds his 
occupation "therapeutic" to his condition.  Indeed, he does not 
identify any significant occupational impairment attributable to 
his PTSD.  Medical records show the Veteran's PTSD is manifested 
significantly with rage and irritability, which has caused the 
Veteran to be harsh or abrasive with his employees.  This type of 
occupational impairment is already contemplated in the schedular 
criteria.  Indeed, the Veteran was awarded a higher rating here 
despite a general lack of occupational impairment taking into 
account his other, more significant, symptoms.  There is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a right shoulder disorder 
is denied.

Entitlement to an initial rating of 50 percent, but no more, for 
posttraumatic stress disorder (PTSD) is granted subject to the 
laws and regulations governing monetary awards.



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


